Citation Nr: 1825530	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to June 14, 2013 for the award of service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

J. George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979.

These claims come before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was received subsequent to the statement of the case issued in September 2014.  As the evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

In a January 2014 VA Form 21-526EZ, Fully Developed Claim, the Veteran filed claims of service connection for a right knee disorder, right arm disorder, right shoulder disorder, asbestos in the lungs, and lymphademia.  The RO has not yet adjudicated these claims, and the Board has no jurisdiction over them.  Therefore, they will be referred to the RO for adjudication.  38 C.F.R. § 19.9(b).

The tinnitus rating and effective date claims, and the left knee disorder claim, are addressed in the decision below.  The low back disorder claim is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for tinnitus was received by VA on June 14, 2013.

2.  The Veteran's tinnitus is manifested by ringing in his ear and he is receiving the maximum schedular rating for this disability.

3.  The Veteran's pre-existing left knee disorder was aggravated by service and the current residuals are related to that disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 14, 2013 for the award of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2017).

3.  The criteria for service connection for left knee status post surgery with scarring, based on service aggravation, have been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Effective Date-Tinnitus

The effective date of an award for compensation is the date the claim was received by VA or the date entitlement arose, whichever is later, for claims filed more than one year after separation from service.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

The Veteran contends that he should receive an earlier effective date (termed as retroactive pay) because his tinnitus onset much earlier than June 2013.

The Veteran's claim of service connection for tinnitus was received by VA on June 14, 2013, and the Veteran does not contend otherwise.  There is no indication that the Veteran submitted any claims prior to this date.  As a result, and because this was over one year after separation from service, June 14, 2013 is the earliest possible effective date.  The Board understands that the Veteran experienced tinnitus prior to June 2013; however, VA may not assign an effective date prior to the date on which VA received his claim even if entitlement arose on an earlier date.

Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, an effective date prior to June 14, 2013 for the award of service connection for tinnitus is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II. Increased Rating-Tinnitus

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran contends that his current 10 percent rating for tinnitus does not reflect the severity of his symptoms, particularly with regard to problems in the right ear.

The rating code provides for a single 10 percent rating for recurrent tinnitus, 38 C.F.R. § 4.87, DC 6260, whether in one ear or both.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This is the maximum schedular rating available and entitlement to a rating is not warranted.

If the Veteran believes he also has hearing loss related to service, he should file a claim of service connection for hearing loss on the proper standardized VA form.

III. Service Connection-Left Knee

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For a disorder noted on the report of medical examination on entry into service, service connection is available if the disorder was aggravated by service.  § 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

At the Veteran's November 1978 entrance examination, he reported a history of left knee surgery cartilage removal.  Knee surgery was noted on the report by examiner.  Thus, this is a claim for service aggravation.  The Veteran is contending that he aggravated his left knee condition while falling to his knees after jumping a wall during an obstacle course during basic training.

A September 2013 VA examination report includes a diagnosis of left knee status post surgery with scarring.  The examiner opined that the Veteran's left knee was less likely than not related to service.  However, in doing so, the examiner stated that basic training may have aggravated the Veteran's then-existing left knee condition, but he could not state the degree of aggravation without resorting to speculation.

The Board finds the VA examiner's opinion as to in-service aggravation persuasive in combination with the Veteran's lay statements.  While the examiner ultimately gave a negative nexus opinion because the degree of aggravation could not be determined without resorting to speculation, the evidence shows that the Veteran has current residuals of from the pre-existing surgery and that there was at least some degree of aggravation during service.

Therefore, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his pre-existing left knee disorder was aggravated by service and the current residuals are related to that disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for left knee status post knee surgery with scarring based on service aggravation.


ORDER

An effective date earlier than June 14, 2013 for the award of service connection for tinnitus is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

Service connection for left knee status post knee surgery with scarring, based on service aggravation, is granted.


REMAND

The Veteran has various diagnoses for his low back disorders, including thoracolumbar strain, spondylosis/DDD of the thoracolumbar spine, and compression fractures.  The Veteran reported injuring his back when jumping into a foxhole at the firing range as well as when falling down a telephone pole at the crossing bars.  He notes that throughout the years, his low back symptoms have gotten worse.

At this time, the only opinion of record is from the September 2013 VA examination.  The examiner there stated opined that the Veteran's low back disorders clearly and unmistakably pre-existed and were not aggravated by service.  In support, he noted the Veteran's back injury at age 13 to satisfy the pre-existing prong, and a car accident that happened in 2011 to demonstrate that the Veteran's symptoms are clearly and unmistakably of a non-service etiology.

However, the examiner did not take into account reports of back pain in the VA treatment records prior to the 2011 accident.  Such reports are from May 2009 (chronic back and leg pain) and June 2010 (back pain worsening).  Thus, the Board finds that another medical opinion is warranted on remand.

The Board notes that, unlike the left knee disorder claim addressed above, no low back disorder was noted on the November 1978 entrance examination.  Additionally, no low back disorder was found during the separation examination in January 1979.  At that time, the Veteran did report a history of back recurrent back pain from when he was age 13.  Because no low back disorder was noted at entrance, the presumption of soundness applies for the low back disorder claim.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Accordingly, this issue is REMANDED for the following actions:

1.  Forward the claims file to an examiner so that the following opinion may be obtained:

Identify the Veteran's current low back disorder(s).

For each identified low back disorder, provide an opinion as to the following:

(i) Did the Veteran's low back disorder preexist service?  How certain are you of this determination?  Is this opinion undebatable from a medical viewpoint?

(ii) If so, was the Veteran's low back disorder clearly and unmistakably not aggravated by service beyond the natural progress of the disease?  How certain are you of this determination?  Is this opinion undebatable from a medical viewpoint?

(iii) For any pre-existing low back disorder, is it at least as likely as not (50 percent probability or greater) that the Veteran currently has a low back disorder that is the same disease process or otherwise related to the pre-existing low back disorder?

(iv) For any current low back disorder not pre-existing service, is it at least as likely as not (50 percent probability or greater) that the disorder had its onset during service, or is otherwise related to service?

Consider VA treatment records noting treatment for chronic back pain in May 2009 and June 2010 which appear to be prior to the Veteran's 2011 car accident.  Also, consider his report of injuring his back when jumping into a foxhole at the firing range as well as when falling down a telephone pole at the crossing bars, and that his low back symptoms have gotten worse throughout the years.

A complete rationale or explanation should be provided for any opinion reached.

2.  Finally, readjudicate the claim remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


